Case: 21-51197      Document: 00516361287         Page: 1     Date Filed: 06/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2022
                                  No. 21-51197                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Bernardino Adrian Venzor-Ortega,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:21-CR-685-1


   Before Jones, Elrod, and Higginson, Circuit Judges.
   Per Curiam:*
          Bernardino Adrian Venzor-Ortega appeals his sentence of 24 months
   of imprisonment and three years of supervised release for his guilty plea
   conviction of illegal reentry after removal from the United States, in violation
   of 8 U.S.C. § 1326(a).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51197      Document: 00516361287           Page: 2   Date Filed: 06/17/2022




                                     No. 21-51197


          For the first time on appeal, he challenges the district court’s
   application of the enhanced penalty in 8 U.S.C. § 1326(b) as unconstitutional
   because it permits a defendant to be sentenced above the statutory maximum
   of § 1326(a) based on the fact of a prior conviction that was not alleged in the
   indictment or found by a jury beyond a reasonable doubt. Although Venzor-
   Ortega’s 24-month prison sentence is within the otherwise applicable
   statutory maximum in § 1326(a), the application of § 1326(b) allowed the
   district court to sentence him to three years of supervised release, above the
   one-year maximum for a § 1326(a) offense. See 18 U.S.C. §§ 3559(a),
   3583(b).
          However, he correctly concedes that the argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See, e.g., United
   States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Venzor-Ortega raises
   the issue to preserve it for further review and has filed an unopposed motion
   for summary disposition. Because summary disposition is appropriate, see
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Venzor-
   Ortega’s motion is GRANTED, and the district court’s judgment is
   AFFIRMED.




                                          2